AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                   UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                              V.                                   (For Offenses Committed On or After November 1, 1987)
         Jose Florentino PACHECO-ZARAGOSA
           aka Jose Florentino Pacheco-Zaragoza                       Case Number:         18CR3502-BAM

                                                                   Aron Lee Israelite, FD
                                                                   Defendant’s Attorney
REGISTRATION NO.              57006198


The Defendant:
☒ pleaded guilty to count(s)         1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                    Nature of Offense                                                                Number(s)
8 USC 1325                         IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                            1




    The defendant is sentenced is provided on page 2 of this judgment


☐ The defendant has been found not guilty on count(s)
                OF THE UNDERLYING
☒ Count(s)                                                    are Dismissed without prejudice on the motion of the United States.
                INFORMATION
     Assessment : REMITTED
☒


☒ No fine                    ☐ Forfeiture pursuant to order filed                                             , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstances.

                                                                   October 23, 2018
                                                                   Date of Imposition of Sentence



                                                                   HON. BARBARA A. MCAULIFFE
                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                               18CR3502-BAM
EFENDANT:                Jose Florentino PACHECO-ZARAGOSA                                         Judgment - Page 2 of 2
                         aka Jose Florentino Pacheco-Zaragoza
CASE NUMBER:             18CR3502-BAM




                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
150 DAYS




☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
☐     The court makes the following recommendations to the Bureau of Prisons:




☐     The defendant is remanded to the custody of the United States Marshal.

☐     The defendant shall surrender to the United States Marshal for this district:
      ☐     at                             A.M.              on
      ☐     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
☐
      Prisons:
      ☐     on or before
      ☐     as notified by the United States Marshal.
      ☐     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to

at                                       , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     18CR3502-BAM
